DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0380794 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/609,334, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

  The present independent claim 1 and 12 recite limitations “wherein the inertial measurement unit is configured to capture one or more measurements used to determine the location of the end-effector when a view of the camera is occluded”, independent claim 18 recites limitations “determining a location and an orientation of the end-effector of the robot, when the view of the camera is occluded, based at least partially upon the information from the camera and the information from the inertial measurement unit”, however the prior-filed application 15/609,334 fails to provide adequate written description support. There is neither “inertial measurement unit” disclosed, nor is any disclosure about the procedure when the view of the camera is occluded in the prior-filed application 15/609,334.

The effective filing date of claim 1 – 20 are set as the filing date 06/05/2019 of the present application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 – 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 9 recites “wherein the robot performs orthopedic operations”, the above limitation is functional language describe an intended use of claimed apparatus, which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See MPEP 2114.
Thus, claim 9 fails to further limit the apparatus as claimed in parent claim 1.

Claim 10 recites “wherein the robot performs surgical operations on a spine of a patient”, the above limitation is functional language describe an intended use of claimed apparatus, which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See MPEP 2114.
Thus, claim 10 fails to further limit the apparatus as claimed in parent claim 1.

Claim 11 recites “wherein the robot performs operations in trauma”, the above limitation is functional language describe an intended use of claimed apparatus, which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See MPEP 2114.
Thus, claim 11 fails to further limit the apparatus as claimed in parent claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2014/0088410 A1; published on 03/27/2014).

Regarding claim 1, Wu disclose a surgical robot system ("FIG. 1 is a perspective view of a navigation system of the present invention being used in conjunction with a robotic manipulator …" [0022]; "… a surgical navigation system 20 …" [0031]), comprising:
a robot ("… to control a robotic manipulator 56 …" [0055]) comprising:
a robot base (see Fig.1);
a robot arm coupled to the robot base ("The manipulator has a plurality of arms …" [0126]; see Fig.1);
an end-effector coupled to the robot arm ("… the surgical instrument 22 is an end effector of a surgical manipulator." [0039]; "… and a cutting tool carried by at least one of said plurality of arms." [0126]; see Fig.1), wherein the robot is configured to control movement of the end-effector to perform a surgical procedure ("A robotic control system controls or constrains movement of the cutting tool in at least 5 degrees of freedom." [0126]; "This communication provides closed loop control to control cutting of the anatomy such that the cutting occurs within a predefined boundary." [0127]); and
an inertial measurement unit coupled to the robot arm ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 on the arm in Fig.1); and
a camera ("… includes a camera unit 36." [0033]) configured to capture one or more pictures or videos used to determine a location of the end-effector ("The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34." [0053]), wherein the inertial measurement unit is configured to capture one or more measurements used to determine the location of the end-effector ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]) when a view of the camera is occluded ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement ..." [0104]; "When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time to in step 406 ..." [0105]).

Regarding claim 2, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the inertial measurement unit is coupled to the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 connected to 22 in Fig.1).

Regarding claim 3, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the one or more pictures or videos are used to determine the location of the end-effector and an orientation of the end-effector when the view of the camera is not occluded ("Localization engine 100 receives as inputs the optically-based signals from the camera controller 42 … the pose (position and orientation) ... Based on the same signals received for the instrument tracker 48, the localization engine 100 determines the pose of the instrument tracker coordinate system TLTR in the localizer coordinate system LCLZ." [0064]).

Regarding claim 4, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the inertial measurement unit comprises an accelerometer, and wherein the one or more measurements comprise an acceleration of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]).

Regarding claim 5, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the inertial measurement unit comprises a gyroscope, and wherein the one or more measurements comprise an orientation of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]).

Regarding claim 6, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the location of the end-effector when the view of the camera is occluded is determined ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement …" [0104]; see Fig.6) using:
a last unoccluded location and orientation of the end-effector based on the one or more pictures or videos before the view of the camera is occluded ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and …" [0105]; the previously calculated velocity vector is calculated as: "The velocity, even the acceleration of each LED, in localizer coordinate system LCLZ, can be calculated from the previously and currently measured positions and time of that LED in localizer coordinate system LCLZ." [0081]); and
the one or more measurements captured by the inertial measurement unit while the view of the camera is occluded, wherein the one or more measurements comprise an acceleration ("When an LED to be measured is blocked, the localization engine 100 assumes a constant velocity of the origin to estimate positions. However, the constant velocity assumption in this situation may be inaccurate and result in errors. The accelerometers 70 essentially monitor if the constant velocity assumption in the time period is accurate." [0102]) and an orientation of the end-effector ("… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).

Regarding claim 7, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the end-effector is configured to provide a bone graft ("The cutting system could be used to prepare bone for surgical implants such as hip and knee implants, including unicompartmental, bicompartmental, or total knee implants." [0125]).

Regarding claim 8, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the end-effector comprises one or more instruments designed for performing a surgical procedure ("… surgical procedures carried out by surgical cutting instruments. Both the instrument 22 and the anatomy being cut are outfitted with trackers 50 such that the navigation system 20 can track the position and orientation of the instrument 22 and the anatomy being cut, such as bone." [0124]).

Regarding claim 9, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the robot performs orthopedic operations (the above limitation is functional language describe an intended use of claimed apparatus, which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Wu is capable of performing the claimed function: "Surgeries in which navigation systems are used include neurosurgery and orthopedic surgery." [0004]).

Regarding claim 10, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the robot performs surgical operations on a spine of a patient (the above limitation is functional language describe an intended use of claimed apparatus, which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Wu is capable of performing the claimed function: "Surgeries in which navigation systems are used include neurosurgery and orthopedic surgery." [0004]; here the orthopedic surgery covers the category of spine surgery).

Regarding claim 11, Wu discloses all claim limitations, as applied in claim 1, and further discloses wherein the robot performs operations in trauma (the above limitation is functional language describe an intended use of claimed apparatus, which does not limit the structural component in an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2114; in addition, the apparatus as taught by Wu is capable of performing the claimed function. See also cited pertinent art Maschke).

Regarding claim 18, Wu discloses a method for controlling a robot ("The present invention relates to systems and methods that utilize optical sensors and non-optical sensors to determine the position and/or orientation of objects." [0013]), comprising:
receiving information from a camera ("The camera unit 36 includes a camera controller 42 in communication with the optical sensors 40 to receive signals from the optical sensors 40." [0035]), wherein the information from the camera comprises one or more pictures or videos of an end-effector of the robot ("The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34." [0053]);
receiving information from an inertial measurement unit, wherein the information from the inertial measurement unit comprises an acceleration, an orientation, or both of the end-effector of the robot ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 on the arm in Fig.1);
determining whether a view of the camera is occluded ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement ..." [0104]; "When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time to in step 406 ..." [0105]); and
determining a location and an orientation of the end-effector of the robot ("The camera unit 36 receives optical signals ... The gyroscope sensors 60 transmit non-optical signals ... Based on the received optical and non-optical signals, navigation processor 52 generates data indicating the relative positions and orientations of the trackers 44, 46, 48 relative to the localizer 34." {0053]), when the view of the camera is occluded, based at least partially upon the information from the camera and the information from the inertial measurement unit ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).

Regarding claim 19, Wu teaches all claim limitations, as applied in claim 18, and further discloses wherein determining the location and the orientation of the end-effector of the robot, when the view of the camera is occluded, comprises determining a last-known location and orientation of the end-effector of the robot before the view of the camera is occluded based at least partially upon the information from the camera ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and …" [0105]; the previously calculated velocity vector is calculated as: "The velocity, even the acceleration of each LED, in localizer coordinate system LCLZ, can be calculated from the previously and currently measured positions and time of that LED in localizer coordinate system LCLZ." [0081]).

Regarding claim 20, Wu teaches all claim limitations, as applied in claim 18, and further discloses wherein determining the location and the orientation of the end-effector of the robot, when the view of the camera is occluded, also comprises predicting movement of the end-effector of the robot, when the view of the camera is occluded, based at least partially upon the information from the inertial measurement unit ("When an LED to be measured is blocked, the localization engine 100 assumes a constant velocity of the origin to estimate positions. However, the constant velocity assumption in this situation may be inaccurate and result in errors. The accelerometers 70 essentially monitor if the constant velocity assumption in the time period is accurate." [0102]; "… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kostrzewski et al. (US 2016/0128789 A1; published on 05/12/2016) (hereinafter "Kostrzewski").

Regarding claim 12, Wu teaches a surgical robot system ("FIG. 1 is a perspective view of a navigation system of the present invention being used in conjunction with a robotic manipulator …" [0022]; "… a surgical navigation system 20 …" [0031]), comprising:
a robot ("… to control a robotic manipulator 56 …" [0055]) comprising:
a robot base (see Fig.1);
a robot arm coupled to the robot base ("The manipulator has a plurality of arms …" [0126]; see Fig.1);
an end-effector coupled to the robot arm ("… the surgical instrument 22 is an end effector of a surgical manipulator." [0039]; "… and a cutting tool carried by at least one of said plurality of arms." [0126]; see Fig.1), wherein the robot is configured to control movement of the end-effector to perform a surgical procedure ("A robotic control system controls or constrains movement of the cutting tool in at least 5 degrees of freedom." [0126]; "This communication provides closed loop control to control cutting of the anatomy such that the cutting occurs within a predefined boundary." [0127]); and
an inertial measurement unit coupled to the robot arm ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]; "Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]; see position of 48 on the arm in Fig.1); and
an instrument ("… the surgical instrument 22 is an end effector of a surgical manipulator." [0039]);
a camera ("… includes a camera unit 36." [0033]) configured to capture one or more pictures or videos used to determine a location of the end-effector ("The camera unit 36 receives optical signals from the LEDs 50 of the trackers 44, 46, 48 and outputs to the processor 52 signals relating to the position of the LEDs 50 of the trackers 44, 46, 48 relative to the localizer 34." [0053]), wherein the inertial measurement unit is configured to capture one or more measurements used to determine the location of the end-effector ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]) when a view of the camera is occluded ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement ..." [0104]; "When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time to in step 406 ..." [0105]).
Wu fails to explicitly teach wherein the end-effector comprises a guide tube; and the instrument is coupled to the guide tube; and an implant detachably coupled to the instrument, wherein the implant is configured to be inserted in a patient.
However, in the same field of endeavor, Kostrzewski teaches wherein the end-effector comprises a guide tube ("An end-effector, such as surgical instrument guide 206 ..." [0071]; "… a drill guide 508 through which …" [0076]); and
an instrument ("… a drill bit 522 that is coupled to a hand drill 516 that may be used by a surgeon during a surgical operation … Other surgical instruments may be used with the system, such as a tap, screw driver, or awl." [0076]) coupled to the guide tube ("… a drill guide 508 through which the drill bit 522 passes." [0076]; Fig.5B, Fig.6); and
an implant detachably coupled to the instrument, wherein the implant is configured to be inserted in a patient ("After drilling through the tool guide, the surgeon places the screw through the drilled hole (908)." [0084]; "An implant may be inserted through the guiding tube and fixed to the patient anatomy (1220). After fixing the implant to the patient anatomy ..." [0103]; both screw and implant are fixed with anatomy which indicate that screw and implant are detached from the driver).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surgical robot as taught by Wu to hold the surgical instrument as taught by Kostrzewski. By using a guide tube to hold surgical instrument, it is possible that "the robot may be placed in a holding position mode such that movement of the instrument is restricted along the trajectory" which allows a surgeon to perform several procedures in one position (see Kostrzewski; [0103]).

Regarding claim 13, Wu in view of Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the inertial measurement unit comprises an accelerometer, and wherein the one or more measurements comprise an acceleration of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-axis accelerometer 70 that measures acceleration along each of x-, y-, and z-axes of an accelerometer coordinate system." [0050]).

Regarding claim 14, Wu in view of Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the inertial measurement unit comprises a gyroscope, and wherein the one or more measurements comprise an orientation of the end-effector ("Each of the trackers 44, 46, 48 also includes a 3-dimensional gyroscope sensor 60 that measures angular velocities of the trackers 44, 46, 48." [0045]).

Regarding claim 15, Wu in view of Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the one or more measurements are related to pitch, roll, and yaw of the end-effector ("… the gyroscope sensors 60 output readings indicative of the angular velocities relative to x-, y-, and z-axes of a gyroscope coordinate system." [0045]; "… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]) when the view of the camera is occluded ("When a LED, such as LED 50 a, is not seen by the optical sensor 40 at its measurement time ..." [0105]).

Regarding claim 16, Wu in view of Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein movement of the end-effector continues after the view of the camera is occluded ("The navigation system 20 can be used in a closed loop manner to control surgical procedures carried out by surgical cutting instruments." [0124]; see flowchart in Fig.6, the tracking is not stopped when LED is blocked).

Regarding claim 17, Wu in view of Kostrzewski teaches all claim limitations, as applied in claim 12, and Wu further teaches wherein the location of the end-effector when the view of the camera is occluded is determined ("If the system 20 determines that one or more of the LEDs 50 a, 50 b, 50 c could not be measured during the cycle, i.e., were blocked from measurement …" [0104]; see Fig.6) using:
a last unoccluded location and orientation of the end-effector based on the one or more pictures or videos before the view of the camera is occluded ("Accordingly, velocity vectors of LEDs 50 a, 50 b, 50 c in the localizer coordinate system LCLZ can be calculated based on the previously calculated velocity vector {right arrow over (v)}(OR/G/N) in the localizer coordinate system LCLZ and …" [0105]; the previously calculated velocity vector is calculated as: "The velocity, even the acceleration of each LED, in localizer coordinate system LCLZ, can be calculated from the previously and currently measured positions and time of that LED in localizer coordinate system LCLZ." [0081]); and
the one or more measurements captured by the inertial measurement unit while the view of the camera is occluded, wherein the one or more measurements comprise an acceleration ("When an LED to be measured is blocked, the localization engine 100 assumes a constant velocity of the origin to estimate positions. However, the constant velocity assumption in this situation may be inaccurate and result in errors. The accelerometers 70 essentially monitor if the constant velocity assumption in the time period is accurate." [0102]) and an orientation of the end-effector ("… and the relative velocity vectors of LEDs 50 a, 50 b, 50 c, which are derived from a newly measured angular velocity vector from the gyroscope 60." [0105]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maschke et al. (US 2008/0118035 A1; published on 05/22/2008) teaches a robotic device for trauma patient treatment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793